UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal Quarter ended September 30, 2010 Commission file number 000-52622 GREEN PLANET BIOENGINEERING CO. LIMITED (Exact Name of Registrant as Specified In Its Charter) DELAWARE 37-1532842 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19950 W. Country Club Drive, Suite 100, Aventura, FL 33180 (Address of Principal Executive Offices) (Zip Code) 1 (Registrant’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act NONE Securities registered pursuant to Section 12(g) of the Act: NONE (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d0 of the act.YesoNox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: x No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in rule 12-b-2 of the Exchange Act.(Check One): Large Accelerated FileroAccelerated FileroNon-accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes: o No: x The number of shares of common stock outstanding as of November 9, 2010 was 20,006,402. TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION Item 1 Condensed Consolidated Statements of Income and Comprehensive Income for the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) F-1 Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 (Audited) F-2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) F-3 Notes to Condensed Consolidated Financial Statements F-4-F-24 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3 Quantitative and Qualitative Disclosures about Market Risk 17 Item 4 Controls and Procedures 17 PART II OTHER INFORMATION Item 1 Legal Proceedings 19 Item 2 Market for Common Equity and Related Stockholder Matters 19 Item 3 Defaults upon Senior Securities 19 Item 4 Submission of Matters to a Vote of Security Holders 19 Item 5 Other Information 19 Item 6 Exhibits 19 SIGNATURES 21 2 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934.These statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses.Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes,” “may,” “will,” “should,” “could,” “plans,” “estimates,” and similar language or negative of such terms.Our actual results may differ significantly from those projected in the forward-looking statements.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we do not know whether we can achieve positive future results, levels of activity, performance, or goals.Actual events or results may differ materially.We undertake no obligation to publicly release any revisions to theforward-looking statements or reflect events or circumstances taking place after the date of this document. 3 Green Planet Bioengineering Co., Ltd. Condensed Consolidated Financial Statements For the three and nine months ended September 30, 2010 and 2009 (Stated in US dollars) Green Planet Bioengineering Co., Ltd. Condensed Consolidated Financial Statements For the three and nine months ended September 30, 2010 and 2009 Index to Condensed Consolidated Financial Statements Pages Condensed Consolidated Statements of Income and Comprehensive Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 - 24 Green Planet Bioengineering Co Limited Consolidated Statements of Income and Comprehensive Income (Stated in US dollars) Three Months ended September 30, Nine Months ended September 30, Revenues $ Cost of sales Gross profits Operating expenses General and administrative expenses Research and development expenses Selling and marketing expenses Income from operations Interest and financing expense ) ) Interest income - - Other income/(expense) Income before income taxes Provision for income taxes ) Net income Earnings per share - Basic $ - Diluted $ Weighted average number of shares outstanding : - Basic - Diluted STATEMENT OF COMPREHENSIVE INCOME Net Income $ Other comprehensive income Unrealized foreign currency gain (loss) Comprehensive income See Notes to Consolidated Financial Statements - 1 - Green Planet Bioengineering Co Limited Consolidated Balance Sheets (Stated in US dollars) September 30, 2010 December 31, 2009 ASSETS Current assets Cash and cash equivalents $ $ Receivables - net Inventory Deferred taxes Prepaid expense and other receivables Prepayments of operating leases Total current assets Property, plant and equipment, net Land use rights Intangible assets Deposits for acquisition of intangible assets Deferred taxes Prepayments of operating leases Available for sale securities - TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Current liabilities Accounts payable $ $ Other payables and accrued liabilities Amounts due to related parties Amount due to stockholder - note 13 Deferred taxes Secured loans from financial institution - note 14 Convertible loan payable - note 15 Loan from a related party - note 13 - Income tax payable Deferred revenue Total current liabilities TOTAL LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Preferred stock : par value $0.001 per share Authorized : 10,000,000 shares Issued and outstanding : 0 shares and 5,101 shares at September 30, 2010 and December 31, 2009 - 5 Common stock : par value $0.001 per share Authorized : 250,000,000 shares Issued and outstanding : 20,006,402 shares at September 30, 2010 and December 31, 2009 Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total shareholders’ equity of the company TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See Notes to Consolidated Financial Statements - 2 - Green Planet Bioengineering Co. Limited Consolidated Statements of Cash Flows (Stated in US dollars) Nine Months ended September 30, Cash flows from operating activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities : Depreciation Amortization of intangible assets Amortization of land use rights Amortization of lease prepayments - Deferred taxes Share-based compensation - Amortization of loan discount - Convertible loan interest Changes in operating assets and liabilities : Receivables - net Prepaid expense and other receivables ) ) Inventory ) ) Prepayments of operating leases - ) Trade payables Other payables and accrued liabilities ) ) Amounts due to related parties Amount due to a stockholder ) Income tax payable ) ) Net cash flows provided by (used in) operating activities ) Cash flows from investing activities Payments to acquire property, plant and equipment ) ) Payments made for acquisition of intangible assets ) ) Deposits paid for plantation base leases ) ) Proceeds on sale of equipment - Purchase of intangible assets ) - Net cash flows used in investing activities ) ) Cash flows from financing activities Issue of Common Stock - Proceeds from bank loans Loan from inter-company - Convertible loan from major shareholder - Repayments of loans from government - ) Repayments of bank loans ) - Net cash flows provided by financing activities Effect of foreign currency translation on cash and cash equivalents ) Net increase in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosures for cash flow information: Cash paid for interest $ $ Cash paid for Income taxes $ $ Supplemental disclosures of non cash activity: Acquisition of available for sale securities $
